UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

                                                        )
    UNITED STATES OF AMERICA                            )
                                                        )
          v.                                            )   Criminal Action No. 13-328 (RBW)
                                                        )
    LEONARD FORREST,                                    )
                                                        )
                    Defendant.                          )
                                                        )

                                       MEMORANDUM OPINION

        The defendant, Leonard Forrest, is currently serving a seventy-month term of

imprisonment that was imposed by this Court following his plea of guilty to two counts of bank

robbery, in violation of 18 U.S.C. § 2113(a). See Plea Agreement at 1 (Dec. 11, 2014);

Judgment in a Criminal Case at 3 (Mar. 6, 2015). Currently pending before the Court are the

defendant’s pro se motions for Post[-]Conviction Relief, 18 U.S.C. [§] 21[]13 (“Def.’s Pet.” or

“Petition”) and his Demand for a Speedy Disposition Review (“Def.’s Demand”), as well as the

United States’ Motion to Transfer Petitioner’s Pro Se Post Conviction Relief Pursuant to 18

U.S.C. § 2113 (“Gov’t’s Mot.”), which requests that this Court transfer the defendant’s

submissions to the United States District Court for the Southern District of Indiana (the

“Southern District of Indiana”), see Gov’t’s Mot. at 1. Upon consideration of the parties’

submissions,1 the Court concludes that it must order further briefing from the parties before

rendering a decision on the parties’ motions.



1
 In analyzing the issues presented in this memorandum opinion, the Court considered the following submissions:
(1) the Letter from Leonard Forrest to the Court (“Def.’s Resp.”) (Mar. 5, 2018), ECF No. 32; (2) the Defendant’s
Motion for Clarity Concerning United States’ Motion to Transfer Petitioner’s Pro Se Post Conviction Relief
Pursuant to 18 U.S.C. § 2113 (“Def.’s Mot. for Clarity”), ECF No. 33; and (3) the Letter from Leonard Forrest to the
Court (“Def.’s Supp. Resp.”) (Apr. 9, 2018), ECF No. 34.
                                          I.         BACKGROUND

           The defendant is currently serving his term of imprisonment at a federal penitentiary in

Terre Haute, Indiana. See Gov’t’s Mot., Exhibit (“Ex.”) A (Bureau of Prisons Inmate Locator

Results for Leonard Forrest) (showing that the defendant is incarcerated at the Federal Bureau of

Prisons in Terre Haute, Indiana). At the time of his arrest for the conduct underlying the

criminal charges in this case, the defendant was on parole for prior criminal convictions under

District of Columbia law. Compare Criminal Complaint, Ex. 1 (Statement of Facts) at 1

(indicating that the defendant was arrested on December 6, 2013), with Presentence Investigation

Report at 19 (Feb. 19, 2015) (indicating that the defendant was paroled in connection with the

District of Columbia convictions on May 10, 2013, with a parole expiration date of December

25, 2020). Consequently, on February 21, 2014, “a parole violator warrant was issued [by the

United States Parole Commission (the “Commission”)] . . . , and [was] lodged as a detainer with

the United States Marshal[]s Service” (the “February 21, 2014 detainer”). Id. at 19. 2

           The defendant alleges that on or about August 9, 2016, he submitted a request to the

Commission for removal of the February 21, 2014 detainer. See Def.’s Demand, Ex. 1

(Affidavit of Leonard Forrest (Nov. 16, 2017) (“Forrest Aff.”)) at 1. He further alleges that on

October 12, 2016, the Commission responded to his request by letter, in which it

“acknowledge[d] [ ] that [it] had received the [request]” and informed him that the request had

been “forwarded to the Case Service Office.” Id., Ex. 1 (Forrest Aff.) at 1. 3 The letter also


2
    Neither party has provided the Court with documentation of the February 21, 2014 detainer.
3
  The defendant did not attach to any of his submissions a copy of the letter he alleges he received from the
Commission on October 12, 2016, see Def.’s Demand, Ex. 1 (Forrest Aff.) at 1, and therefore, the Court can classify
the defendant’s representations regarding the letter’s contents as only allegations.


                                                           2
allegedly “stated . . . that a decision would be made [by the Commission] within [forty-five]

days.” Id., Ex. 1 (Forrest Aff.) at 1. Additionally, it appears that the defendant also “request[ed]

a hearing in order to remove the detainer.” See Def.’s Pet. at 20 (attachment to the defendant’s

petition is a letter purporting to be from the defendant to the Commission, but not reflecting a

date or otherwise indicating that it was actually sent). 4

         On October 4, 2016, the defendant filed his Petition in this Court, representing that

“because . . . [the February 21, 2014] detainer w[as] not removed, [he is] not eligible for home-

confinement [or] community release/halfway house [placement,] which would greatly assist

[him] in returning as a productive member of society.” Id. at 1. 5 Thereafter, on December 12,

2017, the defendant filed his Demand for a Speedy Disposition Review, in which he requests that

the Court order the Commission “to recall/dismiss/withdraw/close the warrant pending against

him” on the grounds that the detainer “is greatly interfering with [his] rehabilitation efforts,”

“[h]is ability to participate in [Bureau of Prisons] programs and educational classes,” and his

“eligib[ility] for home confinement or . . . to be moved to a lower custody facility.” Def.’s

Demand at 1–2. In his affidavit, the defendant additionally asserts that the Commission should

remove the February 21, 2014 detainer in light of the fact that more than forty-five days have

passed since the Commission sent him the October 12, 2016 letter acknowledging receipt of his


4
 Because the defendant’s Petition and the documents attached to it were placed on this Court’s docket as a single
document, the Court cites to the defendant’s Petition when citing to its attachments. Furthermore, because the
defendant did not insert page numbers on his Petition, the page numbers cited by the Court when referencing the
defendant’s Petition are the automatically-generated page numbers assigned to the Petition by the Court’s ECF
system.
5
 The defendant refers to multiple “warrants” in his Petition, see Def.’s Pet. at 1, but he has not identified these
warrants, and the Court is only aware of the parole violator detainer issued against him on February 21, 2014, see
Presentence Investigation Report at 19.


                                                          3
request. See id., Ex. 1 (Forrest Aff.) at 1. The government having not responded to either of the

defendant’s submissions, the Court, on December 18, 2017, ordered the government to respond.

See Order at 1 (Dec. 18, 2017), ECF No. 28. In compliance with the Court’s Order, the

government filed a motion requesting that the Court transfer the defendant’s claims to the

Southern District of Indiana. See Gov’t’s Mot. at 1.

                                    II.        DISCUSSION

       The government argues that because the defendant’s “claim[s] relate[] solely to the

execution of [his] sentence and seek[] to shorten the duration of his confinement, [they] must be

raised through a petition for a writ of habeas corpus.” Id. at 2. It further argues that because the

defendant “was at the time of filing confined . . . in Terre Haute, Indiana, and . . . remains

confined there today, [his] . . . petition cannot be considered by this Court[] because this Court

lacks personal jurisdiction over the ‘person having custody of the person detained,’ as required

by 28 U.S.C. § 2241 [(2016)].” Id. at 3 (collecting cases). In response to the government’s

motion, the defendant argues that “having a detainer removed has nothing to do with

post[-]conviction relief” because it “does not get [him] out of prison sooner than [seventy]

months,” see Def.’s Resp. at 1, and that the Court may properly hear his claims because he is

“from the [D]istrict of Columbia[,] [ ] the U.S. Parole Commission is in Washington[,] D.C.[,]

and [he] will be returning to Washington[,] D.C.,” Def.’s Supp. Resp. at 1.

       As an initial matter, the Court concludes that it need not resolve at this time the issue of

whether the defendant’s request for removal of the February 21, 2014 detainer may only be

raised in a habeas petition, because although the defendant insists that his request for removal of

the detainer “has nothing to do with post[-]conviction relief,” Def.’s Resp. at 1, he has not


                                                  4
provided the Court with any legal authority that would otherwise permit the Court to grant or

even consider the relief he is requesting. 6 Thus, no other legal authority that would permit the

Court to consider the defendant’s request is readily apparent to the Court. Because a habeas

petition under 28 U.S.C. § 2241 is an available and appropriate remedy for the defendant’s

challenge to the detainer, see, e.g., United States v. Stewart, 148 F. Supp. 3d 38, 41 (D.D.C.

2015) (recognizing that “[a]n inmate may seek habeas [relief under § 2241] to challenge a

detainer lodged against him by an authority that would be his future custodian should the

detainer be honored” (citing Braden v. 30th Judicial Circuit Ct. of Ky., 410 U.S. 484, 486–87,

488–89, 500–01 (1973))), at least two other potential causes of action are foreclosed, including a

petition for a writ of mandamus, see Chatman-Bey v. Thornburgh, 864 F.2d 804, 806 (D.C. Cir.

1988) (“Because . . . habeas is an available and potentially efficacious remedy, it is clear beyond

reasonable dispute that mandamus will not appropriately lie.”), or a claim under the

Administrative Procedure Act (“APA”), see Stern v. Fed. Bureau of Prisons, 601 F. Supp. 2d
303, 305 (D.D.C. 2009) (concluding that the availability of habeas relief under § 2241 precluded

an APA claim because “the APA does not allow a claim unless ‘there is no other adequate

remedy in a court’” (internal quotation marks omitted)). Therefore, in the absence of any other

basis for considering the defendant’s request, the Court will construe the defendant’s request as a




6
  The defendant’s Petition also “ask[s] this [C]ourt for compassionate relief,” Def.’s Pet. at 1, which the defendant
has clarified as a request for modification of his term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A)
(2016), see Def.’s Mot. for Clarity at 2. However, as the government notes, see Gov’t’s Mot. at 2 n.1,
§ 3582(c)(1)(A) only permits a court to “modify a term of imprisonment . . . upon motion of the Director of the
Bureau of Prisons,” 18 U.S.C. § 3582(c)(1)(A) (emphasis added). No such motion from the Director having been
filed with this Court, the Court lacks authority to modify the defendant’s term of imprisonment pursuant to
§ 3582(c)(1)(A).


                                                           5
petition for habeas relief pursuant to § 2241. 7

         Having construed the defendant’s request for removal of the detainer as a request for

habeas relief, the Court must determine whether this Court is the proper forum to consider that

request. The government is correct that in general, the proper respondent in a prisoner’s habeas

challenge is a prisoner’s immediate custodian, see Rumsfeld v. Padilla, 542 U.S. 426, 434–35

(2004); see also Blair-Bey v. Quick, 151 F.3d 1036, 1039 (D.C. Cir. 1998), and district courts

“may not entertain a habeas petition involving present physical custody unless the respondent

custodian is within its territorial jurisdiction,” Stokes v. U.S. Parole Comm’n, 374 F.3d 1235,

1239 (D.C. Cir. 2004). However, the Supreme Court has instructed that “a habeas petitioner who

challenges a form of ‘custody’ other than present physical confinement may name as [a]

respondent the entity or person who exercises legal control with respect to the challenged

‘custody.’” Padilla, 542 U.S. at 438.

         Based on this Court’s review of relevant case law, whether a challenge to a detainer

constitutes a challenge to present physical custody, as opposed to some other form of custody,

depends on the nature of the challenge. Specifically, if a prisoner seeks to attack the “[e]ffect of

a detainer,” i.e., “the adverse impact created by the immediate custodian’s imposition of a special

‘form of custody’ on the prisoner as a result of the filing of the detainer,” Norris v. Georgia, 522

7
  The Court notes that its decision to construe the defendant’s request for removal of the detainer as a habeas petition
does not conflict with the notice requirement imposed by the District of Columbia Circuit in Chatman-Bey, which
requires that “prior to sua sponte transfer” of a habeas claim under § 2241, the Court must “provide the habeas
petitioner with both notice of the [ ] Court’s anticipated action and an opportunity to set forth reasons why the case
can (and should) properly be heard in this jurisdiction.” 864 F.2d at 814. Here, the defendant has had “ample
opportunity to ‘set forth reasons why the case can (and should) properly be heard in this jurisdiction’ by way of
responding to the [government’s] motion to transfer,” and therefore “no further notice to the [defendant] is
required.” Stern, 601 F. Supp. 2d at 307 (quoting Chatman-Bey, 864 F.2d at 814). In any event, for the reasons
explained in this memorandum opinion, the Court will not transfer the defendant’s request at this time, but will
require further briefing from the parties, which will provide the defendant with yet another opportunity to oppose the
Court’s characterization of his claim and any transfer of that claim.

                                                           6
F.2d 1006, 1011 (4th Cir. 1975), the prisoner is challenging his present physical confinement,

and therefore, his challenge must be brought against his immediate custodian in “a federal

district court in the state or district of confinement,” id. at 1010 (citing Nelson v. George, 399
U.S. 224 (1970)); see also Morris v. United States, Civ. Action No. 10-717, 2013 WL 5230635,

at *5 (S.D. W. Va. Sept. 16, 2013) (recognizing that the federal district court in the district of

confinement is the proper forum for a habeas challenge to the effect of a detainer, but ultimately

dismissing as moot a petitioner’s challenge to the effect of a South Carolina detainer due to the

petitioner’s release from federal custody).

       By contrast, if a prisoner seeks to attack the “[v]alidity of [the] detainer,” e.g., he seeks to

attack “the detainer’s underlying criminal charges or conviction,” Norris, 522 F.2d at 1011, he

raises a challenge to future physical confinement pursuant to the detainer, and the proper

respondent is not necessarily the prisoner’s present physical custodian, but may be “the entity or

person who exercises legal control with respect to” the detainer, see Padilla, 542 U.S. at 438; see

also Braden, 410 U.S. at 486–87, 499–501 (in an Alabama state prisoner’s challenge to a

Kentucky state detainer on the ground that the indictment underlying the detainer was invalid,

concluding that the prisoner had properly named as the respondent the Kentucky court in which

the detainer was lodged); see also id. at 499 (recognizing that “the [immediate] custodian [ ] is

presumably indifferent to the resolution of the prisoner’s attack on the detainer”). As the

Supreme Court in Braden recognized, although “concurrent jurisdiction” may exist, the “federal

district court in the district of confinement . . . will not in the ordinary case prove as convenient

as the district court in the [s]tate which has lodged the detainer.” 410 U.S. at 499 n.15.

Consistent with Braden and Padilla, several other members of this Court have concluded that the


                                                   7
proper respondent in a prisoner’s challenge to the validity of a detainer “is the authority that

issued the detainer.” See Stewart, 148 F. Supp. 3d at 41 (in a prisoner’s challenge to a

Commission detainer on the ground that the underlying parole violation warrant was defective,

concluding that “the Commission [wa]s a proper custodian [ ] since the Commission is the

authority that issued the detainer”); see also Kuei Sen-Tung v. United States, 755 F. Supp. 18, 19

(D.D.C. 1991) (in a federal prisoner’s challenge to a California state detainer on the ground that

the underlying state sentence violated an extradition treaty, concluding that “the official who

issued the detainer in California [wa]s deemed the plaintiff’s custodian for purposes of attacking

the detainer”); Terry v. U.S. Parole Comm’n, 741 F. Supp. 282, 282–83 (D.D.C. 1990) (in a state

prisoner’s challenge to a Commission detainer on the ground that the Commission “failed to

provide him with a proper parole revocation hearing,” concluding that the proper respondent

“[wa]s the detainer-lodging entity with the most immediate control over the length of his federal

detainer: the [ ] Commission”). But see Evans v. U.S. Marshals Serv., 177 F. Supp. 3d 177, 179,

181–82 (D.D.C. 2016) (in an Ohio state prisoner’s challenge to a United States Marshals Service

detainer on the ground that the detainer was “placed against him without notice,” concluding that

the proper respondent was the prisoner’s Ohio custodian because the prisoner did “not argu[e]

that the detainer would lead to [the Marshals Service] taking custody of him[, but] claim[ed] only

that it might cause Ohio to delay his release,” and “any additional detention stemming therefrom

w[ould] occur in Ohio”); Thomas v. Fulwood, 128 F. Supp. 3d 341, 345–46 (D.D.C. 2015)

(“construing [a prisoner’s] challenge to [a] detainer as [a] request for ‘relief from confinement

that is or will be imposed sometime in the future,’” but ultimately concluding that the proper

respondent to that challenge was the prisoner’s immediate custodian (quoting Boyer v. U.S. Dist.


                                                  8
Court, Civ. Action No. 89-3401, 1990 WL 91533, at *1 (D.D.C. June 19, 1990))).

        Here, it is clear that the defendant seeks to challenge the effect of the February 21, 2014

detainer on his current detention. See Def.’s Demand at 1–2 (alleging that the detainer “is

greatly interfering with [his] rehabilitation efforts,” “[h]is ability to participate in [Bureau of

Prisons] programs and educational classes,” and his “eligib[ility] for home confinement or . . . to

be moved to a lower custody facility”); see also Def.’s Resp. at 2 (asserting that “because of the

detainer the prison will not go any fu[r]ther with [his] request [for the reduction of his

sentence]”). Therefore, the Court concludes that the proper respondent as to this aspect of the

defendant’s challenge to the detainer is his current custodian, see Norris, 522 F.2d at 1010, the

warden of the Indiana facility where he is incarcerated, see Gov’t’s Mot., Ex. A (Bureau of

Prisons Inmate Locator Results for Leonard Forrest). And, because this Court lacks territorial

jurisdiction over that custodian, the government is correct that this Court is not the proper forum

for this aspect of the defendant’s challenge. See Stokes, 374 F.3d at 1239. Rather, the proper

forum is the district of the defendant’s confinement, see Padilla, 542 U.S. at 444 (“In habeas

challenges to present physical confinement, . . . the district of confinement is synonymous with

the district court that has territorial jurisdiction over the proper respondent.”), which is the

Southern District of Indiana, where the warden and the Terre Haute facility are located, see Terre

Haute, U.S. Dist. Court for the S. Dist. of Ind., http://www.insd.uscourts.gov/content/terre-haute

(last visited June 7, 2018) (indicating that the Southern District of Indiana serves the city of

Terre Haute and the county in which it is located).

        Notwithstanding the Court’s conclusion that it lacks jurisdiction over the defendant’s

habeas challenge to the effect of the detainer, the Court does not find it appropriate to transfer the


                                                   9
challenge to the Southern District of Indiana at this time. Construing the pro se defendant’s

submissions liberally, as the Court must, see Atherton v. D.C. Office of Mayor, 567 F.3d 672,

681 (D.C. Cir. 2009) (“[P]ro se [pleadings] . . . ‘must be held to less stringent standards than

formal pleadings drafted by lawyers.’” (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007))), it

appears for several reasons that the defendant raises additional claims that may be properly

before this Court, and which the government did not address in its motion to transfer.

       First, it appears that the defendant’s habeas challenge also seeks to attack the validity of

the detainer, as his submissions reference at least two alleged procedural flaws that preclude the

detainer from remaining in effect. See Def.’s Demand, Ex. 1 (Forrest Aff.) at 1 (asserting as

grounds for removal of the detainer the number of days that have passed since the Commission

allegedly acknowledged the detainer in its October 12, 2016 letter to the defendant); see also

Def.’s Pet. at 20 (referencing the defendant’s “request [for] a hearing” on the February 21, 2014

detainer). As already explained, the proper respondent as to a prisoner’s habeas challenge to the

validity of a detainer may be “the authority that issued the detainer,” Stewart, 148 F. Supp. 3d at

41, which, in this case, is the Commission. The government has not argued that the Commission

is outside of this Court’s territorial jurisdiction, and there is seemingly no reason to conclude that

the Commission is beyond this Court’s jurisdictional reach. See Stewart, 148 F. Supp. 3d at 41

(concluding that this Court had jurisdiction over a prisoner’s challenge to the validity of a

detainer issued by the Commission because the Commission is “located in this [D]istrict, and the

[government] d[id] not contest—thus waive[d]—th[e] Court’s personal jurisdiction over the

Commission concerning the habeas claim”). Nor has the government argued that this District is

an inconvenient or otherwise inappropriate forum for such a challenge. Therefore, the Court


                                                 10
cannot conclude at this time on the existing record that it lacks jurisdiction to hear the

defendant’s habeas challenge to the detainer’s validity.

        Second, it appears that the defendant’s Demand for Speedy Disposition Review, as its

title implies, seeks to compel the Commission to conduct a disposition review of the February

21, 2014 detainer, see Def.’s Demand, Ex. 1 (Forrest Aff.) at 1 (asserting as grounds for removal

of the detainer the number of days that have passed since the Commission allegedly

acknowledged the detainer in its October 12, 2016 letter to the defendant). Under 18 U.S.C.

§ 4214(b)(1), when

        a parole revocation warrant . . . [is] placed against [a parolee] as a detainer[, s]uch
        detainer shall be reviewed by the Commission within one hundred and eighty days
        of notification to the Commission of placement. The parolee shall receive notice
        of the pending review, have an opportunity to submit a written application
        containing information relative to the disposition of the detainer, and, unless
        waived, shall have counsel as provided in subsection (a)(2)(B) of this section to
        assist him in the preparation of such application.

18 U.S.C. § 4214(b)(1) (2012); see also Gill v. Stansberry, Civ. Action No. 08-998, 2009 WL
2567010, at *5 (E.D.V.A. Aug. 18, 2009) (“[T]he Parole Commission has no duty to do anything

other than . . . hold a dispositional review of the detainer that it has placed.”). “Following the

disposition review, the Commission may[] [ ] let the detainer stand; or [ ] withdraw the detainer.”

18 U.S.C. § 4214(b)(3). 8

        The proper vehicle to employ to compel the Commission to comply with the procedural

requirements of § 4214 is a writ of mandamus pursuant to 28 U.S.C. § 1361, not a writ of habeas

corpus. See Davis v. U.S. Parole Comm’n, 47 F. Supp. 3d 64, 67 (D.D.C. 2014) (concluding that


8
 Although § 4214 has been repealed, the repeal does not become effective until November 1, 2018. See 18 U.S.C.
§ 4214. Therefore, this provision remains in effect as of the date of this Order.


                                                      11
“the appropriate remedy for a delayed parole revocation hearing [under 18 U.S.C. § 4214(c)] ‘is

a writ of mandamus to compel the Commission’s compliance with the statute[,] not a writ of

habeas corpus to compel release on parole or to extinguish the remainder of the sentence’”

(quoting Sutherland v. McCall, 709 F.2d 730, 732 (D.C. Cir. 1983)); see also Heath v. U.S.

Parole Comm’n, 788 F.2d 85, 89 (2d Cir. 1986) (concluding that if “dispositional review was

untimely, absent prejudice or bad faith on the Commission’s part, the appropriate remedy is not a

writ of habeas corpus, but a writ of mandamus to compel compliance with the statute”). And, it

appears that the Court has jurisdiction over this mandamus request, as the mandamus statute

“confers jurisdiction on the district courts over actions . . . to compel an officer or employee of

the United States or any agency thereof to perform a duty owed to the [petitioner],’” In re

Cheney, 406 F.3d 723, 729 (D.C. Cir. 2005), and other members of this Court have found it

appropriate to entertain mandamus petitions against the Commission brought by prisoners

incarcerated in facilities outside of this Court’s jurisdiction, see Davis, 47 F. Supp. 3d at 65, 67–

68 (considering whether a federal prisoner detained in Minnesota was entitled to mandamus

relief to compel the Commission to hold an adversary parole hearing pursuant to 18 U.S.C.

§ 4214(c), although ultimately denying relief on non-jurisdictional grounds); see also Carmichael

v. U.S. Parole Comm’n, 109 F. Supp. 3d 169, 172 (D.D.C. 2015) (same, but involving a

Maryland state prisoner). 9


9
 To the extent that the defendant also seeks to compel the Commission to hold an adversary parole hearing, see
Def.’s Pet. at 20 (purporting to demonstrate that the defendant “request[ed] a hearing” on the February 21, 2014
detainer from the Commission), such a claim would fail. Although it is true that under 18 U.S.C. § 4214(c),
“[a]nyone taken into custody by a parole violator’s warrant must ‘receive a revocation hearing within ninety days,’”
Davis, 47 F. Supp. 3d at 67 (quoting Sutherland, 709 F.2d at 732), “the hearing requirement is not triggered until the
parolee has been arrested on the parole violator warrant,” id. (citing Moody v. Daggett, 429 U.S. 78, 87 (1976)); see
also Carmichael, 109 F. Supp. 3d at 172 (“Until the warrant is executed and [the defendant] is in custody as a
                                                                                                      (continued . . . )

                                                          12
         Because the government did not address either of these challenges in its motion to

transfer, and because the Court has an “affirmative obligation to ensure that it is acting within the

scope of its jurisdictional authority,” Evans, 177 F. Supp. 3d at 180 (citation omitted), the Court

finds it appropriate to order the government to submit further briefing as to whether this Court is

the proper forum to address these two challenges before transferring any aspects of the

defendant’s challenges to the Southern District of Indiana. 10

                                         III.          CONCLUSION

         For the foregoing reasons, the Court concludes that it lacks jurisdiction to entertain the

defendant’s habeas challenge to the effect of the February 21, 2014 detainer on his current


( . . . continued)
potential parole violator, neither due process, nor the [Commission’s] regulations, require the [Commission] to make
a prompt determination whether he violated his [parole].” (internal citations omitted)). Therefore, because the
defendant’s “present confinement and consequent liberty loss derive not in any sense from the outstanding parole
violator warrant, but from his [convictions in this case],” Davis, 47 F. Supp. 3d at 67 (quoting Moody, 429 U.S. at
86), he is not entitled to an adversary parole hearing at this time, see id. (denying mandamus relief to compel the
Commission to hold an adversary parole hearing); see also Carmichael, 109 F. Supp. 3d at 172 (same).
10
   The defendant has posed several questions to the Court regarding the consequences of the government’s motion to
transfer his motions to the Southern District of Indiana. See Def.’s Mot. for Clarity at 2 (“The defendant asks for
clarification on whether his files and case now are in the custody of the District Court for the Southern District of
Indiana?”); see also id. (“Should [d]efendant Forrest file a writ of habeas corpus in the District Court for the
Southern District of Indiana?”). Because the Court has deferred ruling on the government’s motion to transfer
pending further briefing, the defendant’s motions will remain in this Court at least until such time as that briefing is
submitted, and the defendant need not re-file a separate petition in the Southern District of Indiana. After the
proceedings related to the further briefing are resolved by an order of this Court, any filings related to claims that the
Court concludes must be transferred to the Southern District of Indiana will be transferred automatically by the
Court.

In addition, the defendant has asked the Court several questions regarding the manner in which it conducts its
proceedings. As to the defendant’s inquiry regarding why copies of this Court’s orders that he has received by mail
do not have “filing information and stamping on them,” id. at 3, the defendant is advised that there is no requirement
that copies of orders provided to the parties in a case be file-stamped. Furthermore, in response to the same question
as to motions filed by the government, see id., the defendant is advised that there is also no requirement that copies
of motions served on an opposing party be file-stamped, see generally Fed. R. Civ. P. 5(b) (governing service of
motions and imposing no such requirement). Finally, as to the defendant’s inquiry regarding why “th[e
government’s] Motion to Transfer sent to [d]efendant Forrest [included] a copy of the Order for same that is also not
file stamped, nor signed by United States District Judge [ ] Reggie B. Walton,” id., the defendant is advised that the
Local Rules of this Court require that parties file a “proposed order” with “[e]ach motion and opposition,” Local
Civil Rule 7(c) (emphasis added). These proposed orders are not orders of this Court until signed by a judge.

                                                           13
detention. However, the Court will hold in abeyance the government's motion to transfer

pending further briefing from the government as to whether this Court has jurisdiction to hear the

defendant's habeas challenge to the validity of the detainer and his request for mandamus relief

to compel the Commission to conduct a disposition review. 11

           SO ORDERED this Lt-th day ofJune, 2018;;?                    "/J,. U:s
                                                          ~B.WALTON
                                                              United States District Judge




                                                                                  I




11
     The Court will contemporaneously issue an Order consistent with this Memorandum Opinion.

                                                        14